Title: From George Washington to James Jay, 25 January 1785
From: Washington, George
To: Jay, James



Sir,
Mount Vernon Jany 25th 1785

By means of the frost, & the consequent interruption of the Post, your favor of the 20th of December did not come to my hands until the 17th instant—It is to be regretted that Lady Huntingtons communications were not earlier made to the several Legislatures to whom they were addressed; for if the circumstances of any will allow them to be adopted, it will be found that a year will have been lost by the delay. In some States, they must have reached the Exe[cu]tive after the Assemblies were up; in others, would get there towards the close of them, when fresh matters are rarely attended to—& some Sessions (as in this State) holden but once a year.
I am clearly in sentiment with her Ladyship, that Christianity will never make any progress among the Indians, or work any considerable reformation in their principles, until they are brought to a state of greater civilization; & the mode by which she means to attempt this, as far as I have been able to give it consideration, is as likely to succeed as any other that could have been devised, & may in time effect the great & benevolent object of her Ladyships wishes; but that love of ease, impatience under any sort of controul, & disinclination to every kind of pursuit but those of hunting & war, would discourage any person possessed of less piety, zeal & philanthropy than are characteristick of Lady Huntington.
Of all the States to which her Ladyships addresses are gone,

New York I believe is the only one that now possesses unlocated lands in such quantities, & so contiguous to any Indian settlement, as to subserve her Ladyships plan of emigration; & whether that State can accommodate them to her & their satisfaction, you can determine with more precision than I. No part of the Western Territory of Pennsylvania is very contiguous to the habitations of the Indians, & if I mistake not, is besides otherwise appropriated. Virginia is not more convenient to them than Pennsylvania, & in her cession to the United States she was obliged to reserve Lands No. West of the Ohio to fulfil her own engagements to the military of the State: nothing then, in my opinion can be expected from her. And North Carolina having also made a similar cession is I believe, equally incapacitated to grant any great quantity of land in a body, or much in parcels. It is my opinion therefore, that Lady Huntington’s proposals would come more properly before the United States, than any one, or more of them individually; & it is my sentiment clearly, that besides the pious & humane purposes which are in view, & of which we should never lose sight, motives of a political nature, should have considerable influence; because such a migration as her ladyship proposes must be an acquisition to any Country. There are but two reasons which my imagination suggests that can be opposed to it: the first is, the pressing Debts of the United States which may call for all the revenue which can be drawn from the most advantageous sale of their lands, and the discontents which might flow from discrimination, if peculiar exemptions in the original purchase, or indulgencies thereafter, are expected in favor of the class of Settlers proposed by the plan. And secondly, (which may have more weight) the prejudices of Monarchical people when they are unmixed with republicans, against those who have separated from them, & against their forms of Government; & this too in the vicinity of a British one—viz: Canada—Whether these are to be placed in competition with the charitable design of the plan, considered in a religeous point of view; or the great good which may result from the civilization of numerous tribes of Savages when measured on the political scale, becomes the wisdom of that honorable body to weigh with attention.
If they should decide in favor of the measure, valuable Lands with respect to fertility of soil, salubrity of climate & other natural advantages might, in one body, & in any quantity, be reserved

for the purposes of such emigration, until the result of her Ladyships endeavors to obtain them could be known; & this too either in the vicinity of the Indians towns, or at such convenient distance from them as might be most agreeable to the emigrants, there being no settlements or appropriations (except the reservation in favor of the Virginia line of the Army) to my knowledge in all the Country No. West of the Ohio, that could interfere therewith.
As I am well acquainted with the President of Congress, I will in the course of a few days write him a private letter on this subject giving the substance of Lady Huntington’s plan, & asking his opinion of the encouragement it might expect to receive from Congress if it should be brought before that honorable body. Were you to do the same with your brother Mr John Jay now in Congress, and than whom none can judge better of the propriety of the measure, or give greater support to it if it should ultimately come before that supreme Council of the Nation, it might lay the foundation which might be serviceable hereafter.
Without reverberating the arguments in support of the humane & benevolent intention of Lady Huntington to christianize & reduce to a state of civilization the Savage tribes within the limits of the American States, or discanting upon the advantages which the Union may derive from the Emigration which is blended with, & becomes part of the plan, I highly approve of them, & having, tho’ concisely, touched upon the material parts of your letter, it only remains for me to express my good wishes for the success of such a measure, and to assure you that wherein I can be instrumental to its execution, my best endeavours may be commanded. I have the honor to be &c.

G: Washington

